ITEMID: 001-99919
LANGUAGEISOCODE: ENG
RESPONDENT: MDA
BRANCH: CHAMBER
DATE: 2010
DOCNAME: CASE OF PANOV v. MOLDOVA
IMPORTANCE: 4
CONCLUSION: Violation of Art. 6-1;Violation of P1-1
JUDGES: David Thór Björgvinsson;Ján Šikuta;Lech Garlicki;Mihai Poalelungi;Nicolas Bratza;Päivi Hirvelä
TEXT: 5. The applicant, Ms Tatiana Panov, is a Moldovan national who was born in 1954 and lives in Chişinău.
6. Since the 1980s the applicant rented an apartment owned by the Municipality.
7. In 1989 the building in which the apartment was situated was damaged with the result that it was formally declared to be no longer fit for habitation. The Municipality therefore decided to provide all the inhabitants with other accommodation.
8. Between 1990 and 2000 the applicant requested the Municipality on numerous occasions to provide her with other accommodation, but to no avail.
9. On an unspecified date in 2000 the applicant instituted civil proceedings against the Municipality. On 19 February 2001 the Centru District Court granted the application and ordered that the applicant be provided with alternative accommodation. On 27 November 2001 the Court of Appeal upheld the judgment of the District Court and the judgment became final.
10. Since the final judgment was not complied with by the Municipality, the applicant lodged an action with the Centru District Court seeking a change in the manner in which the enforcement of the judgment was to be carried out. In particular, she claimed money from the Municipality in lieu of alternative accommodation.
11. On 22 July 2003 the Centru District Court upheld the applicant's action and ordered the Municipality to pay her the price of the apartment in the amount of 11,000 United States Dollars (USD). However, that decision was also not enforced. On 18 August 2004 the applicant lodged her application with the Court, complaining of the non-enforcement of the judgment of 22 July 2003. On 14 September 2004, the Centru District Court quashed the judgment of 22 July 2003 following a revision request lodged by the Municipality and reinstated the judgment of 19 February 2001.
12. The judgment of 27 November 2001 has not been enforced to date and the applicant continues to live in her old apartment.
13. According to the Government an apartment building in which the applicant's apartment will be located is currently under construction by the Chişinău Municipality.
VIOLATED_ARTICLES: 6
VIOLATED_PARAGRAPHS: 6-1
